Exhibit 10.5 Fujian Jinjiang Chendai Ansheng Shoes and Clothing Co., Ltd. Product Sales Contract Contract No.: Date of Signing: Seller: Fujian Jinjiang Chendai Ansheng Shoes and Clothing Co., Ltd. Buyer: Based on mutual consultations, the Parties have agreed on the following: 1. Order List Note: The buyer shall make the payment according to the products actually delivered. 2. Quality Requirement and Period for Objection: the quality requirement is subject to the sample provided by the Seller. If the Buyer has objection to the quality of the product, the Buyer shall notify the Seller within 7 days after receipt of the product. The Seller shall not bear any liability if the Buyer does not notify the objection within 7 days. 3. Time, Place and Method of Delivery: deliver the product in batches according to the Buyer’s notifications within one(1) year, to the Buyer’s warehouse. 4. Method and Cost of Transportation: the Seller arranges road transportation on behalf of the Buyer. The Buyer shall bear all transportation cost. 5. Method and Schedule of Payment: the Seller shall make the payment within 60 days after the Seller accepts each batch of product without any pre-condition. 6. Performance Place of the Contract: the Seller’s location 7. Breach of Contract: if the Buyer fails to make the payment on time, the Buyer shall bear the liability to the Seller according to relevant laws. 8. Dispute Settlement: in the event there is any dispute relating to this Agreement, the Parties may settle it by consultations. If fails, any of the Parties may file a law suit with the people’s court. 9. There are two counterparts of this Agreement. Each of the Parties holds one. This Agreement shall take effect upon execution. 10. Particular Provision: if the Buyer’s sales of product hereunder exceed RMB8 million within one (1) year, the Seller shall award the Buyer 4% of the Buyer’s total yearly sales, in cash or by writing-down the same amount from the accounting receivable at the end of the year. Seller Buyer Company Name: Fujian Jinjiang Chendai Ansheng Shoes and Clothing Co., Ltd. Company Name: Adress: Adress: Legal Representative: Legal Representative: Agent: Agent: Tel: Tel: Bank Name: Bank Name: Bank Account: Bank Account: Post Code: Post Code:
